 



Exhibit 10.35
Equity Grant Agreement
     This Equity Grant Agreement (“Agreement”) is entered into this 8th of
September, 2006 by and between Red Trail Energy, LLC, a North Dakota limited
liability company (the “Company”), and Mickey Miller (the “Grantee”).
     WHEREAS Grantee is employed by Greenway Consulting LLC (“Greenway”) and is
providing services to Red Trail pursuant to a Management Agreement between Red
Trail and Greenway; and
     WHEREAS, as part of its effort to benefit the Company and its members, the
Company wishes to provide Grantee with long-term incentives in the form of a
contingent grant of membership units of the Company (the “Units”) as of the date
upon which Grantee formally began working in the role of General Manger for the
Company (the “Effective Date”).
     NOW, THEREFORE, in consideration of the mutual promises set forth herein,
Company and Grantee agree as follows:
     1. Greenway Consent. Because Grantee is employed by Greenway Consulting LLC
(“Greenway”) and is providing services pursuant to a Management Agreement
between Red Trail and Greenway, this Agreement is expressly conditioned upon
Grantee providing Red Trail with written confirmation from an authorized
Greenway representative other than himself that Greenway consents to this
Agreement and acknowledges that the Agreement does not entitle Greenway to any
compensation or other remuneration that is not set forth in its Management
Agreement with Red Trail. A form of written consent for Greenway is attached
hereto as Exhibit “A.”
     2. Number of Units. Subject to the terms and conditions set forth herein,
Grantee is eligible to receive an award of 150,000 Units.
     3. Award Schedule. Provided Grantee continuously (i) remains in good
standing with the Company and continues to provide management services to
Company commensurate with the type of service provided by a General Manager or
CEO of an ethanol plant, (ii) has met and continues to meet all of Grantee’s
obligations with respect to the Company pursuant to any agreement under which
Grantee provides management services to the Company, and (iii) is in full
compliance with the terms and conditions of this Agreement and any other
agreements between Grantee and the Company by which Grantee is bound, the Award
shall be granted to Grantee in the installments set forth below. Grantee’s
eligibility to receive each grant contemplated in this Section 3 is expressly
conditioned upon receipt of any prior available grant hereunder. If for any
reason Grantee does not qualify to receive a particular grant or grants as
contemplated herein, the Company expressly reserves the right to change the
installment allocations, decrease the aggregate amount of the Award and/or elect
to not make the Award at all, in its sole discretion. All Units granted
hereunder shall be fully vested as of the date of the award.

1



--------------------------------------------------------------------------------



 



  (a)   Within a reasonable period of time following the third anniversary of
the Effective Date, Grantee will receive an award of 15,000 Units.     (b)  
Within a reasonable period of time following the fourth anniversary of the
Effective Date, Grantee will receive an award of 15,000 Units.     (c)   Within
a reasonable period of time following the fifth anniversary of the Effective
Date, Grantee will receive an award of 15,000 Units.     (d)   Within a
reasonable period of time following the sixth anniversary of the Effective Date,
Grantee will receive an award of 15,000 Units.     (e)   Within a reasonable
period of time following the seventh anniversary of the Effective Date, Grantee
will receive an award of 15,000 Units.     (f)   Within a reasonable period of
time following the eighth anniversary of the Effective Date, Grantee will
receive an award of 15,000 Units.     (g)   Within a reasonable period of time
following the ninth anniversary of the Effective Date, Grantee will receive an
award of 15,000 Units.     (h)   Within a reasonable period of time following
the tenth anniversary of the Effective Date, Grantee will receive an award of
45,000 Units.

     4. Change of Control. The Units referenced in paragraph 2 will vest
immediately in the event of a Change of Control. For purposes of this paragraph
4, “Change of Control” shall mean a sale of all or substantially all of the
assets of Red Trail; the event of a merger, exchange, reorganization of Red
Trail with or into any other entity; or the occurrence of any transaction
requiring member approval for a transaction involving Red Trail, such as a sale
of all or substantially all of Red Trail’s assets
     5. Grantee’s Representations and Warranties. This Agreement is made with
Grantee in reliance upon his representations and warranties to the Company as
set forth herein, which by his acceptance of this Agreement he confirms.
     (a) The Units are or will be acquired for investment for an indefinite
period for Grantee’s own account, not as a nominee or agent, and not with a view
to the sale or distribution of any part thereof, and Grantee has no present
intention of selling, granting participation in, or otherwise distributing the
same. By executing this Agreement, Grantee further represents that he does not
have any contract, undertaking., agreement or arrangement with any person to
sell, transfer, or grant participations, to such person or to any third person,
with respect to any of the Units.
     (b) Grantee understands that the Units have not been registered under the
Securities Act of 1933, as amended (the “Act”), on the grounds that the
transactions provided for in this Agreement are exempt from the registration
requirements of the Act, and that the Company’s reliance on such exemption is
predicated on Grantee’s representations set forth herein.

2



--------------------------------------------------------------------------------



 



     (c) Grantee acknowledges that he understands that any sale of the
securities that might be made by Grantee in reliance upon Rule 144 under the Act
may be made only in limited amounts in accordance with the terms and conditions
of that rule and that Grantee may not be able to sell the Units at the time or
in the amount Grantee so desires. Grantee is familiar with Rule 144 and
understands that the Units constitute “restricted securities” within the meaning
of that Rule.
     (d) In connection with the investment representations made herein Grantee
represents that he is able to fend for himself in the transactions contemplated
by this Agreement, has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of his investment,
has the ability to bear the economic risks of his investment and has been
furnished with and has had access to such information as he has requested and
deem appropriate to his investment decision.
     (e) Grantee agrees that in no event will he make a disposition of any of
the Units unless and until (a) he has notified the Company of the proposed
disposition and has furnished the Company with a statement of the circumstances
surrounding the proposed disposition, and (b) he has furnished the Company with
an opinion of counsel satisfactory to the Company to the effect that (i) such
disposition will not require registration of such Units under the Act, or
(ii) that appropriate action necessary for compliance with the Act has been
taken, or (c) the Company shall have waived, expressly and in writing, its
rights under clauses (a) and (b) of this subparagraph. In addition, prior to any
disposition of any of the Units the Company may require the transferee or
assignee to provide investment representations in writing and in a form
acceptable to the Company.
     (f) The Company shall not be required (i) to transfer on its books any
Units of the Company which shall have been sold or transferred in violation of
any of the provisions set forth in this Agreement, or (ii) to treat as owner of
such Units or to accord the right to vote as such owner or to pay dividends to
any transferee to whom such Units shall have been so transferred.
     (g) All certificates, if any, representing any Units of the Company subject
to the provisions of this Agreement shall have endorsed thereon the following
legends:
     (i) THE TRANSFERABILITY OF THE UNITS REPRESENTED BY THIS CERTIFICATE IS
RESTRICTED. SUCH UNITS MAY NOT BE SOLD, ASSIGNED, OR TRANSFERRED, NOR WILL ANY
ASSIGNEE, VENDEE, TRANSFEREE, OR ENDORSEE THEREOF BE RECOGNIZED AS HAVING
ACQUIRED ANY SUCH UNITS FOR ANY PURPOSES, UNLESS AND TO THE EXTENT SUCH SALE,
TRANSFER, HYPOTHECATION OR ASSIGNMENT IS PERMITTED BY, AND IS COMPLETED IN
STRICT ACCORDANCE WITH, THE APPLICABLE STATE AND FEDERAL LAW AND THE TERMS AND
CONDITIONS SET FORTH IN THE MEMBER CONTROL AGREEMENT.

3



--------------------------------------------------------------------------------



 



     (ii) THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
OFFERRED FOR SALE, OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND UNDER APPLICABLE STATE
SECURITIES LAWS, OR AN OPIIONN OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED AND UNDER APPLICABLE STATE SECURITIES LAWS.
     (iii) Any legend required to be placed thereon by applicable state laws.
     6. Working Relationship not Guaranteed. Grantee acknowledges that he does
not have a written contract of employment with the Company and that he is
employed by another entity that provides services to the Company pursuant to a
Management Agreement. Neither this Agreement, nor any Award constitutes a
representation or guarantee that Grantee will continue working in the role of
General Manager or any other role that may be assigned to him under the
Management Agreement between Greenway and Red Trail, or in any other capacity.
Grantee agrees and acknowledges that neither this Agreement, nor any Award
hereunder, are subject to any provision of such Management Agreement and, any
provision of such Management Agreement notwithstanding, any rights under this
Agreement or the Award do not survive termination or interruption of Grantee
providing General Manager, or the equivalent, services to the Company except as
otherwise contemplated herein.
     7. Responsibility for Payment of Taxes. Grantee acknowledges that he is
responsible for the payment of any tax liability that he may incur as a result
of any Award.
     8. Member Control Agreement. Concurrent with Grantee’s receipt of any Units
hereunder, he shall be required to execute the Member Control Agreement in
effect between the Members of Red Trail at the time Grantee receives any Units
hereunder. unless he is currently a Member.
     9. Confidentiality/Non-Disclosure. Grantee acknowledges that during the
course of his working relationship with the Company, he may become aware of
trade secrets, know-how and other confidential business and technical
information that is not generally known to the public, including, but not
limited to, information on the Company’s business plans, products, manufacturing
methods and processes, and/or services, organization, finance, staffing,
compensation, research and development, or marketing, as well as information the
Company may receive from others under an obligation of confidentiality (the
“Confidential Information”). Grantee agrees to (i) hold Confidential Information
in confidence and trust, (ii) use Confidential Information only in the
performance of his duties for the Company and for no other purpose at any other
lime, and (iii) use all reasonable precautions to ensure that Confidential
Information is not disclosed to any unauthorized persons or used in an
unauthorized manner both during and after his work with the Company.
     10. Non-solicitation of Red Trail Employees. During the term of this
Agreement and until the date that is one (1) year after Grantee ceases providing
management services to the Company for any reason, Grantee agrees and
acknowledges that he shall not, whether voluntarily

4



--------------------------------------------------------------------------------



 



or involuntarily, directly or indirectly, solicit, induce, attempt to solicit or
induce, recruit, encourage, attempt to take away, or attempt to hire any
employee of the Company or cause an employee to leave his or her employment with
the Company, either for Grantee or for any other entity or person.
     11. Modification of Agreement. No provision of this Agreement may be
modified, waived, or discharged unless such modification, waiver, or discharge
is agreed to in writing and signed by the Company and Grantee.
     12. Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of North Dakota without giving
effect to the conflict of law principles thereof.
     13. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     14. Entire Agreement. This Agreement represents the entire agreement
between Grantee and the Company with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings with respect to such
subject matter.

                  Grantee       Red Trail Energy, LLC    
 
               
  /s/ Mickey Miller
 
Mickey Miller
      By:   /s/ William Price
 
William Price, Vice President    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
GREENWAY CONSULTING LLC CONSENT TO EQUITY AGREEMENT
     Greenway Consulting LLC (“Greenway”) has received a copy of the Equity
Agreement between Mickey Miller and Red Trail Energy LLC (“Red Trail”) and
hereby consents to said Agreement. Greenway further acknowledges that neither
the Equity Agreement, nor any award of membership units thereunder, are subject
to any provision of the Management Agreement between it and Red Trail dated
December 17, 2003; and the Equity Agreement does not entitle Greenway to any
compensation or other remuneration that is not set forth in its Management
Agreement with Red Trail.

                  Greenway Consulting, LLC    
 
           
 
  By:   /s/ Gerald Bachmeier
 
   
 
           
 
  Name:   Gerald Bachmeier
 
   
 
           
 
  Its:   Chief Manager
 
   

6